08/19/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 20-0005


                                      PR 20-0005
                                                                        AUG 1 8 2020
                                                                      Bowen Greenwo.,o
                                                                    Clerk of Supreme Coun
IN RE THE MOTION OF ROBERT J. FILTEAU FOR                              State of Montana

ADMISSION TO THE BAR OF THE STATE OF                                  ORDER
MONTANA



      Robert J. Filteau has filed a motion for admission to the Bar ofthe State of Montana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator ofthe State Bar of Montana has informed the Court that the Commission on.
Character and Fitness has certified that Filteau has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Robert J. Filteau may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
ofthe Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this 1r day of August, 2020.



                                                             Chief Justice
(9:1 /4 44,
   Justices